301 F.3d 973
ALAMEDA BOOKS, INC., a California corporation; Highland Books, Inc., a California corporation, Plaintiffs-Appellees,v.CITY OF LOS ANGELES, Defendant-Appellant.
No. 98-56200.
United States Court of Appeals, Ninth Circuit.
June 18, 2002.

Before: BOOCHEVER, HAWKINS, and THOMAS, Circuit Judges.

ORDER

1
Appellees' Motion to Vacate Remand Order and to Defer Filing of any Future Remand Order for at Least 10 Days After Receiving a Judgment from the Supreme Court is GRANTED. The Court's Order of remand filed May 31, 2002 is withdrawn.